Title: Statement of Account with John March, 12 March 1804
From: March, John
To: Jefferson, Thomas


          
            Georgetown
          
          The President,
          
            
              1804
              
              
              To John March
              
            
            
              Jany:
              10
              To
              Blank Book, 100 Leaves 8vo: red Leather
              $1.25
            
            
              
              25
              
              Domestic Encyclopædia, vol: 4th boards
              2.50
            
            
            
              
              "
              
              Binding Grose’s Glossary, 8vo: Calf, gilt
              1.00
            
            
              
              "
              
              Binding Politique Economie, 2 vols: 8vo: gilt
              2.00
            
            
              
              "
              
              Binding Ideologie de Tracey, 8vo: gilt
              1.00
            
            
              
              "
              
              Binding Aristotelis, Logica, &c: 2 vols: thick 12mo
              1.50
            
            
              Feby:
              3
              
              Temple of Nature, 8vo
              2.75
            
            
              
              10
              
              Pasting Map of the United States
              0.50
            
            
              
              16
              
              Barlow’s Psalms
              0.50
            
            
              
              24
              
              Small English Bible
              6.50
            
            
              March
              10
              
              Binding 2 8vos: Calf gilt;—Philosophy of Jesus—Bacon’s Rebellion
              2.00
            
            
              
              "
              
              Binding Chipman’s Principles of Government, Crown 8vo: elegt. Morocco
              3.00
            
            
              
              12
              
              Binding 22 vols: Encyclopædia Methodique, Calf, gilt,—at $2.25
              49.50
            
            
              
              "
              
              Binding Fixarum Catalogus, 4o. Calf, gilt
              2.25
            
            
              
              
              
              
              $76.25
            
          
        